UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6420


VINCENT MICHAEL MARINO,

                     Petitioner - Appellant,

              v.

BART MASTERS, Warden, FCI McDowell,

                     Respondent - Appellee,

              and

BUREAU OF PRISONS; DEPARTMENT OF JUSTICE,

                     Respondents.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:13-cv-32690)


Submitted: November 21, 2017                                    Decided: January 8, 2018


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Michael Marino, Appellant Pro Se. Stephen Michael Horn, Assistant United
States Attorney, Meredith George Thomas, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Vincent Michael Marino, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Marino v. Masters,

No. 1:13-cv-32690 (S.D.W. Va. Mar. 6, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3